DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 03/31/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                    

                                  Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over YANG et al. (CN 205718040, see attached translation) in view of Johnson (US 2018/0156072).
In regards to claim 1, YANG discloses a thermal energy system (refer to Fig. 1) for distribution and recovery of thermal energy within the system, the system comprising: 
a) a single-pipe loop (trans-critical cycle loop; Fig. 1) for circulating a two-phase refrigerant (two-phase fluid; refer to par. 27) within the system; 
b) a central circulation mechanism (circulation with compressors 1, 2) for circulating the two-phase refrigerant through the single-pipe loop, said central circulation mechanism comprising a reservoir (a gas-liquid separator 14) for said two-phase refrigerant, at least one compressor (compressors 1, 2), and a plurality of expansion valves (a primary 12 and a secondary 13 throttle devices is being considered as expansion valves), said at least one compressor (1, 2) being at least one of: single-stage or multi-stage (Fig. 1); and 
c) at least two local heat exchange stations (station at a solar heat collector 6 and station at ground 15), each of said at least two local heat exchange stations comprising at least one local heat exchanger (gas cooler 4, heat exchanger at end user 5 and heat exchanger at ground 15) and at least one local thermal unit (a solar heat collector 6 and geothermal source at ground 15), and said at least one local heat exchanger (4, 5) being thermally connected to the single-pipe loop and to the at least one local thermal unit (6, 15) for thermal energy exchange therebetween (as can be seen in Fig. 1); wherein control of a temperature or said pressure of said two-phase refrigerant in said single-pipe loop is for thermally balancing (providing continuous and stable heat source; refer to par. 5) said single-pipe loop; and wherein the thermal energy is distributed and recovered (recovery of underground temperature field) within the system by the two-phase refrigerant.  
YANG does not explicitly disclose wherein said central circulation mechanism controls at least one of: a temperature and a pressure of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle through the single-pipe loop.
Johnson teaches a systems for power generation (refer to Fig. 1) wherein said central circulation mechanism (corresponding to circuit of heat engine 200) controls at least one of: a temperature and a pressure of the two-phase refrigerant (corresponding to refrigerant) in said single-pipe loop (corresponding to closed-loop) to thereby control a circulation of the two-phase refrigerant (via pressure control system 214) for creating different working pressures (pressure differential) in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle (maintain a pressure differential between the high-pressure zone and the low-pressure zone; refer to par. 33) through the single-pipe loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YANG such that the central circulation mechanism controls at least one of: a temperature and a pressure of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle through the single-pipe loop as taught by Johnson in order to regulate the flow and pressure of the refrigerant (refer to par. 44 of Johnson).
In regards to claim 4, YANG meets the claim limitations as set forth above in the rejection of claim 1. Further, YANG teaches wherein the two-phase refrigerant continuously (cycle indicates system being continuous) condenses (via gas cooler 4) and evaporates (via evaporator 13) within the single-pipe loop upon thermal energy exchange with at least one of said at least two local heat exchange stations (station at a solar heat collector 6 and station at ground 15).  
In regards to claim 5, YANG meets the claim limitations as set forth above in the rejection of claim 1. Further, YANG teaches wherein said at least one local thermal unit (a solar heat collector 6 and geothermal source at ground 15) is an internal local unit and is one of a heating system, a cooling system, a heating and cooling system, and a water heating system (solar heat collector can be end user providing domestic hot water; refer to par. 15).  
In regards to claim 6, YANG meets the claim limitations as set forth above in the rejection of claim 1. Further, YANG teaches wherein the thermal energy in the system is balanced (providing continuous and stable heat source; refer to par. 5).  
In regards to claim 7, YANG meets the claim limitations as set forth above in the rejection of claim 1. Further, YANG teaches wherein said at least one local thermal unit (a solar heat collector 6 and geothermal source at ground 15) is an external thermal unit for balancing the thermal energy (providing continuous and stable heat source; refer to par. 5) in the system.  
In regards to claim 8, YANG meets the claim limitations as set forth above in the rejection of claim 7. Further, YANG teaches wherein the external thermal unit (a solar heat collector 6 and geothermal source at ground 15) is at least one of a ground heat exchanger, a solar thermal collector (a solar heat collector 6), an air cooler, an air heater and an energy storage system.  
In regards to claim 9, YANG meets the claim limitations as set forth above in the rejection of claim 7. Further, YANG teaches wherein balancing thermal energy (providing continuous and stable heat source; refer to par. 5) is accomplished by at least one of: storing energy (stored underground; refer to par. 15), compensating for energy loss, and energy release of energy surplus.  
In regards to claim 10, YANG meets the claim limitations as set forth above in the rejection of claim 1. Further, YANG teaches wherein the system is for distribution and recovery of thermal energy in one of: a building (air conditioning indoor in par. 7 and domestic hot water in par. 10 indicates being in the household or building), at least two buildings, an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle.  
In regards to claim 13, YANG discloses use of a thermal energy system (refer to Fig. 1) comprising: 
a) a single-pipe loop (trans-critical cycle loop; Fig. 1) for circulating of a two-phase refrigerant (two-phase fluid; refer to par. 27); 
b) a central circulation mechanism (circulation with compressors 1, 2) for circulating the two-phase refrigerant through the single-pipe loop, said central circulation mechanism comprising a reservoir (a gas-liquid separator 14) for said two-phase refrigerant, at least one compressor (compressors 1, 2), and a plurality of expansion valves (a primary 12 and a secondary 13 throttle devices is being considered as expansion valves), said at least one compressor (1, 2) being at least one of: single-stage or multi-stage (Fig. 1); and 
c) at least two local heat exchange stations (station at a solar heat collector 6 and station at ground 15), each of said at least two local heat exchange stations comprising at least one local heat exchanger (gas cooler 4, heat exchanger at end user 5 and heat exchanger at ground 15) and at least one local thermal unit (a solar heat collector 6 and geothermal source at ground 15), and said at least one local heat exchanger (4, 5) being thermally connected to the single-pipe loop and to the at least one local thermal unit (6, 15) for thermal energy exchange therebetween (as can be seen in Fig. 1); 
wherein control of a temperature or said pressure of said two-phase refrigerant in said single-pipe loop is for thermally balancing (providing continuous and stable heat source; refer to par. 5) said single-pipe loop; and wherein the thermal energy is distributed within the system by the two-phase refrigerant (recovery of underground temperature field) within the system by the two-phase refrigerant; and wherein the use of the system is for distribution and recovery (recovery of underground temperature field) of thermal energy.  
YANG does not explicitly disclose wherein said central circulation mechanism controls at least one of: a temperature and a pressure of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle through the single-pipe loop.
Johnson teaches a systems for power generation (refer to Fig. 1) wherein said central circulation mechanism (corresponding to circuit of heat engine 200) controls at least one of: a temperature and a pressure of the two-phase refrigerant (corresponding to refrigerant) in said single-pipe loop (corresponding to closed-loop) to thereby control a circulation of the two-phase refrigerant (via pressure control system 214) for creating different working pressures (pressure differential) in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle (maintain a pressure differential between the high-pressure zone and the low-pressure zone; refer to par. 33) through the single-pipe loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YANG such that the central circulation mechanism controls at least one of: a temperature and a pressure of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle through the single-pipe loop as taught by Johnson in order to regulate the flow and pressure of the refrigerant (refer to par. 44 of Johnson).
In regards to claim 15, YANG meets the claim limitations as set forth above in the rejection of claim 13. Further, YANG teaches wherein the use of the system for distribution and recovery of thermal energy is for use within one of: a building (air conditioning indoor in par. 7 and domestic hot water in par. 10 indicates being in the household or building), at least two buildings, an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle.  
In regards to claim 16, YANG discloses a method for distribution and recovery of thermal energy (refer to Fig. 1), the method comprising: 
a) providing a thermal energy system in an environment (refer to Fig. 1), wherein the thermal energy system comprises: a single-pipe loop (trans-critical cycle loop; Fig. 1) for circulation of a two-phase refrigerant (two-phase fluid; refer to par. 27); a central circulation mechanism (circulation with compressors 1, 2) for circulating the two-phase refrigerant through the single-pipe loop, said central circulation mechanism comprising a reservoir (a gas-liquid separator 14) for said two-phase refrigerant, at least one compressor (compressors 1, 2), and a plurality of expansion valves (a primary 12 and a secondary 13 throttle devices is being considered as expansion valves), said at least one compressor (1, 2) being at least one of: single-stage or multi-stage (Fig. 1); and at least two local heat exchange stations (station at a solar heat collector 6 and station at ground 15), each of said at least two local heat exchange stations comprising at least one local heat exchanger (gas cooler 4, heat exchanger at end user 5 and heat exchanger at ground 15) and at least one local thermal unit (a solar heat collector 6 and geothermal source at ground 15), said one local heat exchanger (4, 5) being thermally connected to the single-pipe loop and the at least one local thermal unit (6, 15) for thermal energy therebetween (as can be seen in Fig. 1); 
b) circulating the refrigerant (via trans-critical cycle loop; Fig. 1) within the thermal energy system; 
c) wherein control of a temperature or said pressure of said two-phase refrigerant in said single-pipe loop is for thermally balancing (providing continuous and stable heat source; refer to par. 5) said single-pipe loop; and wherein the thermal energy is distributed and recovered (recovery of underground temperature field) within the system by the two-phase refrigerant.  
YANG does not explicitly disclose controlling the circulation of the refrigerant for distribution and recovery of the thermal energy between said at least two local heat exchange stations; wherein said central circulation mechanism controls at least one of: a temperature or a pressure of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle through the single-pipe loop.
Johnson teaches a method for power generation (refer to Fig. 1) wherein controlling the circulation of the refrigerant (via pressure control system 214) for distribution and recovery of the thermal energy between said at least two local heat exchange stations (heat sources 222, 224, 226 stations capable of generating or transferring heat);
wherein said central circulation mechanism controls at least one of: a temperature or a pressure (via pressure control system 214) of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state (maintain a pressure differential between the high-pressure zone and the low-pressure zone; refer to par. 33) and temperature at the end of a circulation cycle through the single-pipe loop.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of YANG such that controlling the circulation of the refrigerant for distribution and recovery of the thermal energy between said at least two local heat exchange stations; wherein said central circulation mechanism controls at least one of: a temperature or a pressure of the two-phase refrigerant in said single-pipe loop to thereby control a circulation of the two-phase refrigerant for creating different working pressures in said single-pipe loop and for maintaining the two-phase refrigerant at a substantially constant state and temperature at the end of a circulation cycle through the single-pipe loop as taught by Johnson in order to regulate the flow and pressure of the refrigerant (refer to par. 44 of Johnson).
In regards to claim 17, YANG meets the claim limitations as set forth above in the rejection of claim 16. Further, YANG teaches wherein the environment is one of: a building (air conditioning indoor in par. 7 and domestic hot water in par. 10 indicates being in the household or building), at least two buildings, an automotive vehicle, a railroad vehicle, an electrical vehicle and a water-borne vehicle.   

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over YANG et al. (CN 205718040, see attached translation) in view of Johnson (US 2018/0156072), further in view of Zaynulin et al. (US 2016/0334116).
In regards to claim 11, YANG as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein said at least two local heat exchange stations are each located in different discrete locations in a building.  
        Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein said at least two local heat exchange stations (corresponding to stations of a plurality of thermal loads) are each located in different discrete locations in a building (a plurality of separate heating or cooling thermal loads within a building connected via a single district network, refer to par. 41).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YANG such that the at least two local heat exchanger stations are each located in different discrete locations in a building as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin).
In regards to claim 12, YANG as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein said at least two local heat exchange stations are each located in separate buildings.  
          Zaynulin teaches a thermal energy network (refer to Figs. 1 and 3) wherein said at least two local heat exchange stations (corresponding to stations of a plurality of thermal loads) are each located in separate buildings (each in a respective building 4a, 4b, 4c, 4d, refer to par. 47).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YANG such that the at least two local heat exchanger stations are each located in separate buildings as taught by Zaynulin in order to provide heating and cooling to the buildings (refer to par. 2 of Zaynulin). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over YANG et al. (CN 205718040, see attached translation) in view of Johnson (US 2018/0156072), further in view of Togawa et al. (US 6,290,142).
In regards to claim 14, YANG as modified meets the claim limitations as set forth above in the rejection of claim 13, but fails to explicitly teach wherein the use of the system eliminates re-heating energy consumption.  
Togawa teaches a cogeneration apparatus for power generation (refer to Fig. 1) wherein the use of the system eliminates re-heating energy consumption (refer to col.7, lines 55-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of YANG such that the use of the system eliminates re-heating energy consumption as taught by Togawa in order to ensure a higher level of the efficiency minimizing the consumption of fuel and releasing an acceptable level of the exhaust gas (refer to col.4, lines 54-56 of Togawa).   
            
                                          Response to Arguments
Applicant's arguments filed on 05/13/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
In regards to the arguments of claim interpretation under 35 U.S.C. 112 (f) and the rejections under 35 U.S.C. 112, 2nd paragraph have been withdrawn in light of the amendments.
ZHENG et al. (CN 107630726) is no longer relied upon, YANG et al. (CN 205718040) and Johnson (US 2018/0156072) are now relied upon in the current rejection.                                             
 
                                                       Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763